DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Pre-amendments
The present office action is made in response to the Pre-amendments filed on 4/5/2019 and 1/31/2020. 
A) In the Pre-amendment of 4/5/2019, applicant has made changes to the specification. There is not any change being made to the drawings and the claims.
B) In the Pre-amendment of 1/31/2020, applicant has made changes to the claims. There is not any change being made to the drawings and the specification. Regarding to the claims, applicant has amended claims 3, 19, 21, 31, 35, 38, 69, 74, 79, 88 and 91 and canceled claims 4, 6, 9-15, 17-18, 20, 22-24, 27-30, 32-34, 36-37, 39-41, 43-68, 70-73, 75-78, 80-87, 89-90 and 92-96. There is not any claim being added into the application. As amended, the pending claims are claims 1-3, 5, 7-8, 16, 19, 21, 25-26, 31, 35, 38, 42, 69, 74, 79, 88 and 91 which claims are subjected to the following restriction.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
 	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
 	When Claims Are Directed to Multiple Categories of Inventions:
 	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
 	(1) A product and a process specially adapted for the manufacture of said product; or
 	(2) A product and a process of use of said product; or
 	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
 	(4) A process and an apparatus or means specifically designed for carrying out the said process; or
 	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
 	Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
 	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	A)	Group I, claims 2-3 and 42, drawn to an apparatus and a method for nasal administration of a pharmaceutical composition to a person by using a device to position a conduit in a nasal cavity of a user wherein the device is modeled based on an (imaging scan of) model of a nasal cavity;
 	B)	Group II, claims 5 and 7-8, drawn to an apparatus for nasal administration of a pharmaceutical composition to a person by using a device to position a conduit in a nasal cavity of a user wherein the device comprises a dial mechanism and a sensor for adjusting  a variable length and an insertion angle of the conduit connected to the device; and 
 	C)	Group III, claims 16, 19, 21, 25-26, 31, 35, 38, 69, 74, 79, 88 and 91, drawn to an apparatus for nasal administration of a pharmaceutical composition to a person by using a device to position a conduit in a nasal cavity with specific features regarding to the pharmaceutical composition.

Claim 1 is a linking claim which links the three mentioned inventions, thus the linking claim 1 will be examined with the claims of the elected invention, see Note below.
 	Note:
 	a) If the invention I is elected then claims 1-3 and 42 are examined and claims 5, 7-8, 16, 19, 21, 25-26, 31, 35, 38, 69, 74, 79, 88 and 91 will not be examined.
 	b) If the invention II is elected then claims 1, 5 and 7-8 will be examined and claims 2-3, 16, 19, 21, 25-26, 31, 35, 38, 42, 69, 74, 79, 88 and 91 will not be examined.
 	c) If the invention III is elected then claims 1, 16, 19, 21, 25-26, 31, 35, 38, 69, 74, 79, 88 and 91 will be examined, and claims 2-3, 5, 7-8 and 42 will not be examined.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 	Group I-III lack unity of invention because even though the inventions of these groups require a common technical feature of an intranasal administration of a pharmaceutical composition to a person by using a device to position a conduit in a nasal cavity; however, the mentioned common technical feature is disclosed in the prior art as can be seen in the apparatus provided in the US Publication No. 2007/0119451 to Wang, see paragraphs [0045]-[0047]. The features recited in one group of groups I-III and not in other groups of groups I-III are directed to different technical features and thus make(s) all claims to a single general inventive concept. In particular, the device with its model based on an (imaging scan of) model of a nasal cavity as recited in the claims of group I is directed to a completely technical feature with respect to the technical feature regarding to the device having a dial mechanism and a sensor for adjusting  a variable length and an insertion angle of the conduit connected to the device as recited in the claims of group II or the technical feature of the pharmaceutical composition as recited in the claims of group III and vice versa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665